       Case 2:20-cv-00929-WHA-JTA Document 5 Filed 12/02/20 Page 1 of 2




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

CORY W. JONES, #306696, et al.,             )
                                            )
   Plaintiff,                               )
                                            )
  v.                                        ) CIVIL ACTION NO. 2:20-CV-929-WHA
                                            )
KAY IVEY, et al.,                           )
                                            )
   Defendants.                              )

                                OPINION AND ORDER

       This case is currently before the court on the Recommendation of the Magistrate

Judge entered on November 17, 2020 that this case be transferred to the United States

District Court for the Southern District of Alabama. Doc. #3. On November 30, 2020,

Plaintiffs filed a Motion to Stay the proceedings and an Objection by Writ of Mandamus

to the Recommendation. Doc. #4.

       Upon consideration of the Recommendation, Plaintiffs’ Motion to Stay and

Objection, and after an independent review of the record, it is

       ORDERED that:

       1. Plaintiffs’ Motion to Stay is DENIED.

       2. Plaintiffs’ Objection to the Recommendation is OVERRULED.

       3. The Recommendation of the Magistrate Judge is ADOPTED; and

       4. This case is transferred to the United States District Court for the Southern

District of Alabama for review and disposition in accordance with the provisions of 28

U.S.C. § 1404(a).
       Case 2:20-cv-00929-WHA-JTA Document 5 Filed 12/02/20 Page 2 of 2




       The Clerk is DIRECTED to take the appropriate steps to effectuate the transfer of

this case.

       This case is closed in this court.

       DONE this 2nd day of December, 2020.



                             /s/ W. Harold Albritton
                             SENIOR UNITED STATES DISTRICT JUDGE




                                            2
